     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.458 Page 1 of 13



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      CHARLENE M. JACKSON,                      Case No.: 18cv2634-LAB (BGS)
12                                   Plaintiff,
                                                  ORDER DENYING MOTION FOR
13      v.                                        LEAVE TO AMEND; AND
14      GENERAL MILLS, INC.,
                                                  ORDER OF DISMISSAL
15                                Defendant.
                                                  [Docket number 27.]
16
17           Plaintiff Charlene Jackson originally filed this putative consumer class action
18    in San Diego Superior Court, and Defendant General Mills, Inc. removed on the
19    basis of diversity jurisdiction. Jackson alleges she bought a box of Annie’s Frosted
20    Oat Flakes cereal in Bakersfield in December of 2016. She earlier alleged that
21    she was surprised when she opened the box and discovered that the box was
22    between 30% and 50% empty, i.e., that it consisted of 30% to 50% “slack-fill.”
23    Slack-filled containers may violate Cal. Bus. & Prof. Code §§ 12606.2 (the
24    California Fair Packaging and Labeling Act, or CFPLA), though certain exceptions
25    apply. Jackson seeks to represent a class of California consumers who bought
26    this cereal.
27           Two motions to dismiss have already been filed in this case. The Court
28    granted the second motion in part, denying only the request to dismiss the entire

                                                  1
                                                                           18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.459 Page 2 of 13



1     complaint with prejudice. The Court struck nationwide class allegations and
2     dismissed certain claims without leave to amend. As to certain claims, however,
3     the Court directed Jackson, if she thought she could successfully amend, to file a
4     motion for leave to amend, attaching her proposed second amended complaint
5     (“SAC”) as an exhibit. She has done so, and General Mills filed an opposition.
6     Legal Standards
7           Leave to amend may be denied if amendment would be futile, or where the
8     proposed amended complaint would be subject to dismissal. Wheeler v. City of
9     Santa Clara, 894 F.3d 1046, 1059 (9th Cir. 2018); see also Sisseton-Wahpeton
10    Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996) (“The district court’s
11    discretion to deny leave to amend is particularly broad where plaintiff has
12    previously amended the complaint.”)
13          When determining whether a complaint states a claim, the Court accepts all
14    allegations of material fact in the complaint as true and construes them in the light
15    most favorable to the non-moving party. Cedars-Sinai Medical Center v. National
16    League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir. 2007) (citation
17    omitted). The Court does not weigh evidence or make credibility determinations.
18    Acosta v. City of Costa Mesa, 718 F.3d 800, 828 (9th Cir. 2013). At the same time,
19    the Court is “not required to accept as true conclusory allegations which are
20    contradicted by documents referred to in the complaint,” and does “not . . .
21    necessarily assume the truth of legal conclusions merely because they are cast in
22    the form of factual allegations.” Warren v. Fox Family Worldwide, Inc., 328 F.3d
23    1136, 1139 (9th Cir. 2003) (citations and quotation marks omitted). Nor is the Court
24    required to accept unwarranted deductions of fact, or unreasonable inferences.
25    See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
26          Mere “labels and conclusions” do not amount to factual allegations. Ashcroft
27    v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
28    U.S. 544, 555 (2007).

                                                2
                                                                          18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.460 Page 3 of 13



1           “Factual allegations must be enough to raise a right to relief above the
2     speculative level . . . .” Twombly, 550 U.S. at 555. “[S]ome threshold of plausibility
3     must be crossed at the outset” before a case is permitted to proceed. Id. at 558
4     (citation omitted). The well-pleaded facts must do more than permit the Court to
5     infer “the mere possibility of misconduct”; they must show that the pleader is
6     entitled to relief. Iqbal, 556 U.S. at 679. Allegations that are merely consistent with
7     liability are insufficient. Id. at 678.
8           To meet the ordinary pleading standard and avoid dismissal, a complaint
9     must plead “enough facts to state a claim to relief that is plausible on its face.”
10    Twombly, 550 U.S. at 570. But claims that sound in fraud, including those arising
11    under state law, must be pled with particularity. Fed. R. Civ. P. 9(b); Vess v. Ciba-
12    Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir. 2003). This includes alleging who
13    made various misrepresentations, how the misrepresentations were conveyed to
14    the plaintiff, and under what circumstances. See Cooper v. Pickett, 137 F.3d 616,
15    627 (9th Cir. 1998).
16          Under Fed. R. Civ. P. 12(f), the Court has discretion either sua sponte or on
17    the motion of a party, to strike “an insufficient defense or any redundant,
18    immaterial, impertinent, or scandalous matter.” The purpose of a motion to strike
19    is to “avoid the expenditure of time and money that must arise from litigating
20    spurious issues by dispensing with those issues prior to trial.” Sidney-Vinstein v.
21    A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).
22          The Court is also obligated to examine its own jurisdiction, including
23    jurisdictional issues such as standing; it must do this sua sponte if necessary. See
24    Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011) (en banc).
25    Previous Judicial Notice
26          The Court has previously taken notice of certain facts, at Jackson’s request,
27    of the ordinary properties of cereal boxes, the flexible plastic bags that line them,
28    and breakfast cereal. These are generally known, particularly among consumers

                                                 3
                                                                            18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.461 Page 4 of 13



1     who buy cereal. If it were otherwise, the Court held, consumers could not have
2     reasonable expectations about the cereal they were buying.
3               Among the well-known properties of plastic liner bags in cereal boxes is the
4     fact that they conform to the shape of the boxes. When their shape is changed in
5     some way, the cereal moves around and the level of cereal in the bag changes
6     too. For example, if cereal boxes and bags are squeezed or manipulated, the level
7     of cereal will be lower than it would be in an average box on a supermarket shelf.
8     It is also common knowledge that cereal tends to settle more if it is shaken or
9     handled.
10              The Court has already taken notice of two articles Jackson offered, and may
11    consider images of cereal boxes Jackson has incorporated into the complaint. See
12    Fecht v. Price Co., 70 F.3d 1078, 1080 n.1 (9th Cir. 1995) (citing Branch v. Tunnell,
13    14 F.3d 449, 454 (9th Cir. 1994)) (holding that district court properly considered
14    full text of documents quoted in part in the complaint, without converting motion to
15    dismiss into motion for summary judgment).
16              In addition, the Court has taken notice of relevant sections of the Federal
17    Register dealing with slack-fill in packaging. See Hadley v. Kellogg Sales Co., 243
18    F. Supp. 3d 1074, 1087 (N.D. Cal., 2017). These are discussed below.
19    Discussion
20              Slack-Fill and Plausibility
21              At their heart, Jackson’s claims depend on the cereal box’s slack-fill being
22    non-functional slack-fill as defined in Cal. Bus. & Prof Code § 12606.2. Functional
23    slack-fill (as defined in the same statute) is permissible and non-actionable. See
24    § 12606.2(d) (“Slack fill in a package shall not be used as grounds to allege a
25    violation of this section based solely on its presence unless it is nonfunctional slack
26    fill.”)
27              Because a complaint must plead more than mere labels and conclusions,
28    Iqbal, 556 U.S. at 678, courts require a plaintiff to plead facts showing that slack-

                                                  4
                                                                            18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.462 Page 5 of 13



1     fill is actionable non-functional slack-fill within the meaning of the relevant statute.
2     See Bush v. Mondelez Int’l, Inc., 2016 WL 7324990, at *4 (N.D. Cal., Dec. 16,
3     2016) (rejecting as conclusory a plaintiff’s assertion that any slack-fill was non-
4     functional). The Court, following this reasoning, has previously held that Jackson
5     must properly allege that the slack-fill is non-functional under both the CFPLA and
6     the FDCA: the former, to show she has a claim under that statute, and the latter,
7     to show her claim is not preempted by federal law. The CFPLA itself provides that
8     it is to be interpreted consistently with federal law, see Cal. Bus. & Prof. Code
9     § 12606.2(e), so in any event Jackson’s claim must be consistent with the FDCA.
10    Because the CFPLA and the FDCA’s requirements in pertinent part are identical
11    here, see 21 C.F.R. § 100.100, compliance with the FDCA amounts to compliance
12    with the CFPLA.
13          The Court also held that inapplicability of any of the six “safe harbor”
14    provisions is an element of the claim, because that is what renders ordinary and
15    permissible slack-fill nonfunctional, and therefore both deceptive and actionable.
16    See § 12606.2(d). Specifically:
17          A container that does not allow the consumer to fully view its contents
            shall be considered to be filled as to be misleading if it contains
18
            nonfunctional slack fill. Slack fill is the difference between the actual
19          capacity of a container and the volume of product contained therein.
            Nonfunctional slack fill is the empty space in a package that is filled to
20
            substantially less than its capacity for reasons other than any one or
21          more of the following [safe harbor provisions] . . . .
22    § 12606.2(c). One safe harbor provision is the requirements of the machines used
23    for enclosing the contents of the package. § 12606.2(c)(2). The SAC concedes
24    that 6.9% of the liner bag may be functional-slack fill under this provision, because
25    the bag cannot be sealed if it is full to the top. (SAC, ¶ 46.) Another — and the
26    more significant provision here — is unavoidable settling of package contents
27    during shipping and handling. § 12606.2(c)(3). The Court held that Jackson must
28    ///

                                                 5
                                                                             18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.463 Page 6 of 13



1     plead facts supporting her conclusion that none of the “safe harbor” provisions
2     applied.
3           The SAC repeatedly alleges that the box Jackson purchased included
4     “approximately 30%–50% empty space.” (SAC, ¶ 1; see also id., ¶ 27 (“roughly
5     30% — 50%”). ) She also alleges that the interior of the box, including the space
6     outside the plastic liner, contains more than 50% empty space. (Id., ¶¶ 21, 41.)
7     She alleges that boxes of this cereal could contain 30% to 50% or more slack-fill
8     (id., ¶ 44), though she does not allege the box she bought was more than this.
9     After conducting some measurements and performing some mathematical
10    calculations, she determined that her particular box of cereal was 43.1% non-
11    functional slack-fill. (Id., ¶¶ 47, 56, 57, 64, 99, 100, 124 (“Plaintiff paid for 43.1%
12    of cereal product she never received.”).)
13          The settling of contents refers to contents getting smaller. It is a “normal
14    unavoidable process for many types of food (e.g., cereal and potato chips) . . . [and
15    is] a function of the physical properties of the product . . . .” Misleading Containers;
16    Nonfunctional Slack-Fill, 58 Fed. Reg. 2957-01, 2961, 1993 WL 1564 (Jan. 6,
17    1993). Settling occurs after manufacture, during shipping and handling. Id.
18          The Court previously held Plaintiff’s allegation that cereal cannot settle by
19    30% to 50% to be implausible. See 58 Fed. Reg. 2957-01, 2959 (“Functional
20    slack-fill levels for cereal products after shipping [ranged] from 8.6 to 43.1 percent
21    of the container volume.”) Other courts have held similarly perfunctory allegations
22    about product settling to be conclusory and implausible, particularly where they
23    ignore or contradict federal guidance. See Bush, 2016 WL 7324990, at *4
24    (rejecting as implausible an allegation that slack-fill present in a container of
25    cookies was not the result of settling during shipping and handling) (quoting 58
26    Fed. Reg. 2957-01, 2961).
27          Jackson now alleges that normal settling for flake cereal is not greater than
28    30% (SAC, ¶ 52.) She bases this on her claim that, unlike a “powder product,”

                                                  6
                                                                             18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.464 Page 7 of 13



1     Annie’s whole grain oat and wheat flakes “are more sturdy and are of a greater
2     density such that settling is less likely to occur.” (Id., ¶ 53.) The Court rejects this
3     conclusion for several reasons. First, alleging that cereal is more or less dense
4     than some other product whose tendency to settle is unknown provides no
5     meaningful comparison. Second, cereal flakes are less dense, not more dense,
6     than powdered foods such as flour. But most importantly, federal guidance
7     contradicts this allegation. See Alce v. Wise Foods, Inc., 2018 WL 1737750, at *8
8     (S.D. N.Y., Mar. 27, 2018) (citing Misleading Containers; Nonfunctional Slack-Fill,
9     58 Fed. Reg. 64123-01, 64135, 1993 WL 498605 (Dec. 6, 1993) and 58 Fed. Reg.
10    2957-01, 2961 to conclude that the FDA rejected the idea of specific volume
11    thresholds for particular products). Federal guidance also specifically mentions
12    that foods such as cereal and potato chips are prone to settling, because of their
13    physical properties, and mentions that cereal can settle by up to 43.1% after
14    shipping. 58 Fed. Reg. 2957-01, 2959. Any further settling due to handling (e.g.,
15    by store employees or customers) is apparently not included in that figure.
16    Jackson’s unexplained rejection of federal guidance renders her allegation
17    implausible.
18          Jackson’s allegation that the entire 43.1% is non-functional is also
19    implausible, in light of her concession that 6.9% of the slack-fill results from the
20    needs of sealing machinery (SAC, ¶ 46) and the additional inevitable settling that
21    the Federal Register says is normal for products such as cereal. At best, Jackson’s
22    allegations are consistent with a claim that a portion of the 43.1% slack-fill was
23    non-functional. That is, the SAC shows it is possible that some of the alleged
24    43.1% slack-fill is non-functional. However, her allegations are also fully consistent
25    with the possibility that the entire 43.1% is functional (and thus non-actionable)
26    slack-fill. The mere possibility that a claim might be present is not enough. See
27    Iqbal, 556 U.S. at 678–79.
28    ///

                                                 7
                                                                             18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.465 Page 8 of 13



1           Jackson has attempted to bolster her claim by including images of a different
2     product, Kellogg’s Frosted Flakes, and showing images of a bag that includes
3     significantly less slack-fill. There are several problems with this, however. First,
4     the images themselves are not comparable, which renders them less useful. 1
5           The two cereals, even if they are similar, are not the same. The packages
6     show that Annie’s Frosted Oat Flakes are made of whole grain oat and wheat
7     flakes, while the Kellogg’s package identifies Frosted Flakes as being made of
8     corn. Furthermore, while the SAC alleges that the two cereals are of “similar size,
9     shape, and density,” (SAC, ¶ 62) mere similarity does not imply that the two cereals
10    settle to the same extent, even assuming they were handled identically before
11    reaching the consumer. Federal guidance recognizes that similar products — and
12    even products within the same product line — vary significantly in the amount of
13    slack-fill. See Misleading Containers; Nonfunctional Slack-Fill, 58 Fed. Reg.
14    64123-01, 64135, 1993 WL 498605 (Dec. 6, 1993).
15          In any case, the fact that any two or three given boxes of cereal have different
16    amounts of slack-fill does not reasonably suggest a pattern. At most, it is consistent
17    with there being a pattern. The SAC does not allege that the fill levels of the boxes
18    are typical of all boxes of their type, nor would such an allegation be plausible in
19
20
      1
21      The box of cereal Jackson bought has been opened and the sides squeezed
      outwards, allowing more room for cereal to sink to the bottom of the bag. (SAC at
22    6.) Another photograph of the bag, out of the box, shows it in its expanded state,
23    with a lower fill line. Later photographs show a different Annie’s box with an
      unopened bag, which has a different box design than the one Jackson bought.
24    (Id. at 7–8.) The Kellogg’s bag has not been opened and the box’s sides appear
25    straight, not bowed outwards. (Id. at 17.) The Annie’s flakes have also settled
      more than the Kellogg’s flakes, though the reason for this is unclear. It may result
26    from different properties of the two cereals, or from the boxes’ having been
27    handled differently in transit or in the store. To be clear, the Court does not rely
      on its own evaluation of the differences in the boxes, however, and these
28    differences are noted merely by way of explanation.

                                                8
                                                                           18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.466 Page 9 of 13



1     light of federal guidance on the subject, which makes clear that such estimates
2     would not be reliable. Other courts similarly reject this comparison method of
3     establishing that slack-fill is non-functional. See Morrison v. Barcel USA, LLC,
4     2019 WL 95477, at *3 (S.D. N.Y. Jan. 2, 2019).
5           Finally, Jackson includes a series of allegations based on serving size, as
6     given on the side pane of an Annie’s box. (SAC, ¶¶ 7, 24–25, 57.) The panel says
7     the box includes seven servings, and gives the serving size as “1 cup (42g)”. She
8     calculates that this means customers are being “shortchanged roughly 3.2
9     servings per box.” (Id., ¶ 57.) This is true, to an extent; depending on the degree
10    of settling, customers may not get seven cups of cereal, though they will get more
11    than seven 42g servings. But given the fact that settling is well-known to occur in
12    products such as cereal, the SAC does not plead facts sufficient to show that
13    customers expect the volume of cereal to be consistent from one box to the next.
14    By the same token, the SAC does not suggest any reason why customers would
15    believe a particular number of grams of cereal consistently translates into a
16    particular volume. The fact that a per-serving weight is also provided underscores
17    the fact that customers do not rely solely on volume measurements. Furthermore,
18    the SAC alleges that customers generally ignore the Nutrition Facts panel when
19    deciding how much cereal is in the box. (SAC, ¶ 147.)
20          As before, the proposed SAC again does not plead facts plausibly supporting
21    her conclusion that the slack-fill in the box of cereal she bought was non-functional
22    slack-fill as defined by statute.
23          Standing to Seek Injunctive Relief
24          The Court previously dismissed Jackson’s claim for injunctive relief, based
25    both on the lack of a plausible allegation that a change in labeling would lead her
26    to buy the same cereal again, and also based on the fact that she is now aware of
27    everything she wants the Court to order General Mills to disclose. Jackson bears
28    ///

                                                9
                                                                          18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.467 Page 10 of 13



1     the burden of establishing standing. See DaimlerChrysler Corp. v. Cuno, 547 U.S.
2     332, 342 and n.3 (2006).
3            A customer who is deceived by false advertising may have standing to seek
4     injunctive relief forbidding the defendant from engaging in the same false
5     advertising again. See Davidson v. Kimberly-Clark Corp., 873 F.3d 1103 (9th Cir.
6     2017), amended and superseded on denial of reh’g en banc, 889 F.3d 956 (9th
7     Cir. 2018) for the principle that consumers deceived by false advertising have
8     standing to seek injunctive relief. In fact, that decision is not nearly as broad as
9     Jackson believes. Rather, it merely holds that injunctive relief may be available;
10    the consumer must still establish the threat of actual and imminent injury. See id.
11    at 967. A plaintiff who is deceived by false advertising may be injured by her
12    inability to rely on advertising in the future. See id. at 969–70.
13           Jackson earlier relied on allegations that consumers do not bother to look at
14    the weight marked on cereal boxes but instead base their evaluation of the amount
15    of cereal on the box dimensions. Given that she now knows she can ascertain the
16    amount of cereal she is buying by looking at the label, she has not shown any
17    likelihood she will be deceived in the future. See Davidson, 889 F.3d at 972 (noting
18    that the plaintiff alleged she had no way of determining whether future
19    representations would be true).
20           This case is unlike those cases involving product descriptions that cannot be
21    verified merely by looking at the label. In Davidson, the plaintiff could not
22    reasonably rely in future on labeling claims that wipes were “flushable.” 889 F.3d
23    at 971–72. By contrast, where a plaintiff learns information during litigation that
24    enables her to evaluate product claims and make appropriate purchasing
25    decisions going forward, an injunction would serve no meaningful purpose as to
26    that plaintiff.
27           Courts in this Circuit, re-examining their earlier holdings on the basis of
28    Davidson, have reached the same conclusion as this Court. For example, in

                                                10
                                                                           18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.468 Page 11 of 13



1     Cordes, a customer was found to lack standing to seek injunctive relief. He was
2     unlikely to be deceived in future by slack-fill in pretzel bag, where he — unlike the
3     plaintiff in Davidson — could “easily determine” the amount of product in the
4     package by reading the back panel. 2018 WL 6714323 at *4. In Rahman v. Motts
5     LLP, 2018 WL 458024 (N.D. Cal., Sept. 25, 2018), the Northern District
6     distinguished Davidson to hold that the plaintiff lacked standing to seek an
7     injunction to prevent him from being deceived by the defendant’s use of the phrase
8     “No Sugar Added” on its 100% apple juice. Because he knew that this simply
9     meant no sugar had been added, and not that the juice was healthier than other
10    100% apple juice, there was no likelihood of future deception.          Id. at *3. In
11    Fernandez v. Atkins Nutritionals, Inc., 2018 WL 280028 (S.D. Cal., Jan. 3, 2018),
12    the plaintiff claimed she was deceived by the defendant’s claim about “net carbs”
13    and sought an injunction to protect her from future deception. However, after she
14    learned how “net carbs” were calculated, she lacked standing because she knew
15    what “net carbs” were and how they were calculated, and she would not be misled
16    in future by the phrase “net carbs” on the defendant’s product labels. Id. at *15.
17          In her motion, Jackson now claims she still intends to rely on box size and
18    nothing more. (Docket no. 27 at 4:11–5:2.) Whatever other customers might know
19    or not know, however, Jackson is on notice of facts in her own complaint. If she
20    chooses to ignore them and rely on box size alone, her reliance would not be
21    reasonable.
22          Importantly, under Cal. Bus. & Prof. Code § 12606.2(c)(7) clear disclosures
23    that allow a customer to know how much product is in the container amount to a
24    safe harbor. For example, a clear and conspicuous disclosure of the product size
25    on the outside of the container, or a line or graphic showing the actual fill line of
26    the package will render slack-fill non-actionable. § 12606.2(c)(7)(B)–(C). These
27    provisions illustrate the principle that a customer only has the right to a reasonable
28    way of knowing how much product she is buying. Jackson’s knowledge, as

                                                11
                                                                           18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.469 Page 12 of 13



1     embodied in her complaint, shows that she knows how to determine how much
2     cereal a box of Annie’s Frosted Oat Flakes contains. The fact that other customers
3     might benefit from an injunction and therefore might have standing does not mean
4     Jackson does. See Gratz v. Bollinger, 539 U.S. 244, 289 (“To have standing, it is
5     elementary that the petitioners’ own interests must be implicated.”)
6               Jackson has not met her burden of establishing standing to seek injunctive
7     relief.
8               Other Issues
9               Jackson’s claims are derivative of her slack-fill claim. Because it is not
10    adequately pled, the other claims fail as well.
11              Because Jackson’s claims sound in fraud, she is obligated to plead
12    supporting facts with greater particularity. As discussed above, the allegations do
13    not satisfy the ordinary Rule 8 standard. A fortiori they do not satisfy the Rule 9(b)
14    standard.
15              Because Jackson has not adequately pled any violation of a statute, her
16    claim under the “unlawful” prong of the UCL is inadequately pled.
17    Conclusion and Order
18              Granting Jackson leave to file her proposed second amended complaint
19    would be futile. For reasons discussed above, the complaint would be subject to
20    dismissal on General Mills’ motion as soon as it was filed. Jackson’s motion for
21    leave to file a second amended complaint (Docket no. 27) is DENIED.
22              Jackson has amended her complaint once, and her proposed second
23    amended complaint would be dismissed as well. The Court’s discretion to deny
24    leave to amend is particularly broad where plaintiff has previously amended. Allen
25    v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) The defects identified in
26    this order have already been pointed out to Jackson, and there is no reason to
27    believe she could successfully amend them even if given more opportunities.
28    ///

                                                 12
                                                                           18cv2634-LAB (BGS)
     Case 3:18-cv-02634-LAB-BGS Document 29 Filed 08/28/20 PageID.470 Page 13 of 13



1           This action is therefore DISMISSED WITHOUT LEAVE TO AMEND.
2     Jackson’s claims are DISMISSED WITH PREJUDICE and the putative class
3     claims are DISMISSED WITHOUT PREJUDICE.
4
5           IT IS SO ORDERED.
6     Dated: August 28, 2020
7
8                                           Hon. Larry Alan Burns
                                            Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             13
                                                                       18cv2634-LAB (BGS)
